MOORE, Chief Justice
(concurring in part and dissenting in part).
Because I would deny the petition for a writ of mandamus on the issues raised by both the City of Bessemer and its city councillors, I concur in denying the peti*554tion on the 42 U.S.C. § 1983 claim against the councillors alleging racial discrimination, but I dissent to granting the petition on count two of the second amended complaint because I believe, as the trial court stated, that there could exist a set of facts under which Louise Alexander and White, Arnold & Dowd, P.C., would be entitled to relief.